8 So.3d 503 (2009)
David STIVERS, Appellant,
v.
FORD MOTOR CREDIT COMPANY, Appellee.
No. 4D08-563.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Rebecca J. Covey of Rebecca J. Covey, P.A., Fort Lauderdale, and Diane H. Tutt of Diane H. Tutt, P.A., Davie, for appellant.
Charles M-P George, Robert K. Tucker, Robert K. Tucker, II of George, Hartz, Lundeen, P.A., Coral Gables, for appellee.
MAY, J.
In his third trip to this court, a party to a settlement agreement appeals a final judgment and permanent injunction preventing him from testifying as an expert witness in cases involving Ford Motor Credit Company. He raises numerous arguments. We find no merit in any of them and affirm.
Affirmed.
GROSS, C.J., and TAYLOR, JJ., concur.